64 N.J. 142 (1974)
313 A.2d 204
DONALD MANCO, PLAINTIFF-APPELLANT,
v.
TOWN OF IRVINGTON AND SAL DI COSTANZO, FIRE CHIEF AND DIRECTOR, DEPARTMENT OF FIRE, TOWN OF IRVINGTON, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued December 4, 1973.
Decided January 2, 1974.
Mr. Peter A. Buchsbaum argued the cause for appellant.
Mr. Herman W. Kurtz, Assistant Town Attorney argued the cause for respondents (Mr. Samuel J. Zucker, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division. Manco v. Town of Irvington, reported at 126 N.J. Super. 148. (App. Div. 1973)
For affirmance  Acting Chief Justice JACOBS, Justices HALL, SULLIVAN, PASHMAN and CLIFFORD and Judges CONFORD and COLLESTER  7.
For reversal  None.